Third District Court of Appeal
                               State of Florida

                          Opinion filed May 12, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1163
                        Lower Tribunal No. 20-7221
                           ________________


                        Joseph Baumel, et al.,
                                 Appellants,

                                     vs.

                         David A. Wood, et al.,
                                 Appellees.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Mavel Ruiz, Judge.

      Zarco Einhorn Salkowski & Brito, P.A., Robert M. Einhorn and Michael
D. Braunstein, for appellants.

     Shankman Leone, P.A. and Dennis D. Leone (Tampa); The Concept
Law Group, P.A. and Alexander D. Brown (Ft. Lauderdale), for appellees.


Before FERNANDEZ, HENDON, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.